DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2013/0222890 (Sakauchi) at FIG. 1 teaches an optical repeater including a light distribution unit 110, gain blocks 103 for amplifying signals.  

    PNG
    media_image1.png
    799
    396
    media_image1.png
    Greyscale

Within the distribution unit 110 there is a light source unit 101 and a variable branching unit 102.  The gain blocks 103 are amplifiers for the different fibers or routes.  See also [0060]: 
… the gain block units each combine the excitation light distributed from the variable branching unit 102 and an optical signal inputted from the corresponding route by the use of a coupler and then amplify the optical signal with an amplification medium. …
FIG. 2 illustrates a more detailed view of elements from FIG. 1.  

    PNG
    media_image2.png
    805
    402
    media_image2.png
    Greyscale

In particular, the left portion of distributor 208-1 including splitter with plural output ports, the distributor 208-2, the distributor 208-3.  FIG. 2 illustrates four gain blocks corresponding to the 
 [0067] The excitation light distribution unit 110 in FIG. 2 is shown, as an example, to be a configuration for a case excitation light is split into four branches. Practically, in the variable branching unit 102, the optical distributors are configured to be able to split excitation light into the same number of branches as the number of gain blocks. In the configuration for splitting excitation light into four branches shown in FIG. 2, three optical distributors 208-1 to 208-3 are used. In general, by connecting 2.sup.n-1 optical distributors 208 in a tree structure, excitation light can be split into 2.sup.n branches. 
However, it does not teach, in combination with other claim limitations, the N pairs of two optical transmission wherein N is >= 3, and the particular structure of the N third optical muxes/demuxes.
US 2005/0259316 (Stephens) teaches an optical amplifier in which a pump light source (e.g., FIG. 5, pump light source formed by pumps 40) is distributed to different signal paths (e.g., FIG. 5, distributor 32/34 distributing pump light to both the top and bottom fibers).  

    PNG
    media_image3.png
    654
    541
    media_image3.png
    Greyscale

See also FIG. 7 which shows a different embodiment in which pumps are shared and distributed to multiple fibers.


    PNG
    media_image4.png
    759
    537
    media_image4.png
    Greyscale

In particular, the figures show pump sources 38, each including plural pumps 40, supplying multiple transmission fibers.
FIG. 6 illustrates an embodiment in which plural pumps 404, 405 are combined, and pumps 409, 4010 are combined at couplers 32, and the combined signals are split at splitter 32/34.

    PNG
    media_image5.png
    607
    550
    media_image5.png
    Greyscale

However, it does not teach, in combination with other claim limitations, the N pairs of two optical transmission wherein N is >= 3, and the particular structure of the N third optical muxes/demuxes.
US 2002/0109906 (Grubb) teaches a WDM system using pumps 30 to amplify a WDM signal, and a controller 34 to control the pumps.  FIG. 2 shows the general system in which the pump 30 provides pumping light to different fibers carrying different signals.  

    PNG
    media_image6.png
    740
    512
    media_image6.png
    Greyscale

FIGS. 3a and 3b illustrate more details of embodiments of the amplifier 14 in FIG. 2.

    PNG
    media_image7.png
    510
    543
    media_image7.png
    Greyscale

However, it does not teach, in combination with other claim limitations, the N pairs of two 
US 6,798,567 (Feldman) at FIG. 2 teaches the use of a controller(s) 216, 220 and memory in a Raman amplifier with monitors 212, 222 and adjusting control in response to the monitored signals.

    PNG
    media_image8.png
    688
    517
    media_image8.png
    Greyscale

See also col. 4, last full para:
Operation of one embodiment of the present invention is best understood by simultaneous reference to FIGS. 2 and 3. FIG. 3 is a flow diagram illustrating one embodiment of a transient control method 300 in accordance with the present invention. The transient control method 300 is executed by the controller 220 in a given network element. Controller 220 can comprise a processor, a memory, support circuits, and other known processing components for executing the method 300 of the present invention.
However, it does not teach, in combination with other claim limitations, the N pairs of two optical transmission wherein N is >= 3, and the particular structure of the N third optical 
US 6,327,077 (Okazaki) at FIG. 3 illustrates laser diodes LD1-4 where two of the LDs are combined by polarization combiners 5a and 5b, and the combined signals are further combined by optical mux/demux 4 and coupled into fibers via WDM couplers 2a, 2b.

    PNG
    media_image9.png
    828
    491
    media_image9.png
    Greyscale

FIG. 6 illustrates laser diodes LD1-4 where two of the LDs are combined and split by mux/demux 15a and 15b and coupled into fibers via WDM couplers 2a, 2b, 3a, 3b.

    PNG
    media_image10.png
    824
    491
    media_image10.png
    Greyscale


However, it does not teach, in combination with other claim limitations, the N pairs of two optical transmission wherein N is >= 3, and the particular structure of the N third optical muxes/demuxes.
US 2002/0012161 (Tsuzaki) at FIG. 1 illustrates a Raman optical amplifier with plural pumps 211a, 211b, 212a, 212b, 213a, 213b being combined by combiners 211c, 212c, 213c, 214, and coupled 31 into the data fiber 

    PNG
    media_image11.png
    682
    497
    media_image11.png
    Greyscale

However, it does not teach, in combination with other claim limitations, the N pairs of two optical transmission wherein N is >= 3, and the particular structure of the N third optical muxes/demuxes.

US 2002/0122242 (Shimojoh) at FIG. 1 illustrates an optical amplifier with plural pumping sources 1, combiners/splitters 2 which combine and split the light sources, and couplers 3 for coupling the combined and split light into the data fiber.

    PNG
    media_image12.png
    775
    558
    media_image12.png
    Greyscale

However, it does not teach, in combination with other claim limitations, the N pairs of two optical transmission wherein N is >= 3, and the particular structure of the N third optical muxes/demuxes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636